Citation Nr: 0525526	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a toenail disorder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Waco, Texas.  Hearings were held before a decision review 
officer at the RO in May 2003 and December 2004.  A hearing 
was held before the undersigned Veterans Law Judge at the RO 
in May 2005.  

Service connection for diabetes mellitus was denied by an 
August 2002 rating decision.  The veteran's notice of 
disagreement with this determination was received in 
September 2002 and a statement of the case (SOC) was issued 
in November 2002.  The veteran perfected his appeal later 
that same month.  In August 2003, the veteran voiced 
disagreement with a rating decision issued earlier that month 
by which service connection for a toenail disorder and pes 
planus was denied.  A SOC was issued in December 2003 and the 
veteran's substantive appeal was received the following 
month.  Service connection was denied for hypertension via a 
January 2004 rating decision.  The veteran voiced 
disagreement the following month and, after a SOC was issued 
in April 2004, the veteran timely perfected his appeal in May 
2004.

REMAND

To begin, the Board notes for clarification that the 
veteran's toenail disorder claim was originally adjudicated 
as a pre-existing disability on the basis that it was noted 
upon his induction into service.  This conclusion was 
apparently based on a notation written on the veteran's 
service entrance examination report.  A review of that April 
1969 induction examination report reflects a handwritten 
notation of "hypertrophy tonsils (emphasis added)," which 
the RO apparently took to read "hypertrophy toenails 
(emphasis added)."  That it referred to tonsils is supported 
by the written notation "21" preceding the observation of 
hypertrophy.  The notation "21" obviously refers to the 
line for "mouth and throat" under the clinical evaluation 
portion of the examination report.

In any event, the May 2005 hearing transcript reflects that 
the veteran indicated that in 1970, shortly after discharge 
from service, he was treated at a private hospital.  He 
testified that he was treated for high blood pressure and 
diabetes mellitus.  He also stated that he received separate 
treatment for his feet.  As these records may reference in-
service complaints or etiological opinions regarding the 
veteran's various service connection claims, the Board finds 
that these records should be obtained prior to appellate 
review of this matter.  See 38 C.F.R. § 3.159(c)(1) (2004).  
Additionally, the May 2005 hearing transcript indicates the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits due to diabetes mellitus.  Records used 
by SSA to form the basis for an award his SSA claim could be 
potentially useful in deciding the veteran's appeal with VA.  
Accordingly, an attempt to obtain these SSA records should be 
made.  Finally, testimony from the veteran indicates that he 
either first received VA treatment in 1990 or 1993.  The 
earliest VA medical records on file are dated in November 
2000.  Therefore, his complete VA treatment records should be 
requested.  See 38 C.F.R. § 3.159(c)(2) (2004).  

As such, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should obtain from the Social 
Security Administration, the medical 
records which formed the basis for the 
veteran's award of Social Security 
Administration benefits.  

2.  The RO should obtain the veteran's 
medical records from the VA medical 
facility located in Dallas, Texas, from 
January 1990 to November 2000 and from 
December 2004 to the present.

3.  After obtaining any necessary release 
form, obtain the veteran's 1970 private 
medical records from the Terrell 
Community Hospital, located in Terrell, 
Texas.

4.  The RO should then readjudicate the 
veteran's service connection claims, 
(including the claim regarding toenails 
under theories of entitlement other than 
having been aggravated during service).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since January 2005.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


